DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status Of Claims
This Office Action is in response to an amendment received 12/29/2021 in which Applicant lists claims 5, 7, 9-10 as being cancelled, claims 3, 6, 8, 11-18 as being withdrawn, claims 2, 4 as being original, and claims 1 and 19-20 as being currently amended. It is interpreted by the examiner that claims 1-4, 6, 8, 11-20 are pending.
If applicant is aware of any prior art, or other co-pending application not already of record, he/she is reminded of his/her duty under 37 CFR 1.56 to disclose the same.
Election/Restrictions
At least claim 1 is allowable. The restriction requirement among Groups I-VI, Species 1-8, Species IA-IB, and Species IIA-IIB, as set forth in the Office action mailed on 7/15/2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 7/15/2021 is fully withdrawn.  Claims 3, 6, 8 and 11-18, directed to at least one non-elected Group/Species are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is 
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Drawings
The replacement drawings were received on 12/29/2021.  These drawings are accepted. The objections to the drawings cited in the office action mailed 9/29/2021 are hereby withdrawn.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Carol Bunner (43,555) on 1/13/2022.





The application has been amended as follows: 

A)	Claim 4 is replaced with the following to include a period at the end of claim 4,
	“The optical device of claim 1, wherein the substrate and the diffuser surface are made from the same material.”; and
B)	Claim 7 is cancelled.
Response to Arguments
Applicant’s arguments, see pages 12-14 of the remarks, filed 12/29/2021, with respect to the 103(a) rejections of claims 9-10, with regard to the newly amended claim 1, and with respect to the teachings of Vang et al. (US 2012/0328829 A1, of record), have been fully considered and are persuasive.  The rejections of the claims are hereby withdrawn. Specifically, Applicant’s argument that Vang does not disclose the Markush group of the amended limitation of claim 1, “wherein the diffuser surface includes silicon hydride and one or more other materials chosen from nitrogen, silicon hydroxide, niobium pentoxide (Nb2O5), niobium titanium oxide (NbTiOx) wherein x is an integer from 1 to 6, and SiC:H” is persuasive.
Allowable Subject Matter
Claims 1-4, 6, 8 and 11-20 are allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEREK S. CHAPEL whose telephone number is (571)272-8042. The examiner can normally be reached M-F 9:30am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone B. Allen can be reached on 571-272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Derek S. Chapel/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        1/13/2022
Derek S. CHAPEL
Primary Examiner
Art Unit 2872